Citation Nr: 1046262	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-28 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left leg disorder, to 
include tibia and fibula pain and chronic left knee pain. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Appellant served on active duty from May 1, 1973,  to June 6, 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the RO separately adjudicated the 
Appellant's claims of service connection for a left leg disorder 
(January 2008 rating decision) and chronic left knee pain 
(February 2010 rating decision).  However, the scope of a 
disability includes any disability that may reasonably be 
encompassed by the Appellant's description of the claim, reported 
symptoms, and other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has 
consolidated these matters, and recharacterized the issue to 
reflect that it is one of service connection for a left leg 
disorder, to include chronic left knee pain and left leg pain.  

In September 2010, the Appellant testified before the undersigned 
Acting Veterans Law Judge during a travel board hearing.  A 
transcript of the proceeding has been associated with the claims 
file.  

The issue of service connection for a left leg disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


REMAND

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  An examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 
	 
The Appellant's medical records indicate that he has a current 
diagnosis of osteoarthritis and arteriosclerotic calcification of 
the popliteal artery.  His service treatment records include 
reports of left leg pain.  During the September 2010 travel board 
hearing, the Appellant asserted that he continued to have pain in 
his left leg both during service and after service separation.  

In a September 2007 letter, the Appellant's private treating 
physician  noted that the Appellant's tibia and fibula pain were 
present prior to service entry and likely worsened due to 
military service.  In the September 2007 letter, the physician 
indicated that he had reviewed the Appellant's service records.  
However, there is no indication that he reviewed his subsequent 
post-service medical records as he made no comment on the lack of 
complaints of leg pain from the time of his service to his first 
complaints of leg pain in 2007.  

Subsequently, an October 2008 letter from the same private 
treating physician reflects that the Appellant had complained of 
left knee pain since service and was diagnosed with 
osteoarthritis.  The examiner provided that this condition may 
have been precipitated by or aggravated by the physical demands 
of military service.  It is well established that medical 
opinions that are speculative, general, or inconclusive in nature 
do not provide a sufficient basis upon which to support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that a 
physician's statement that the veteran may have been having some 
symptoms of his multiple sclerosis for many years prior to the 
date of diagnosis also implied "may or may not" and was deemed 
speculative).  In this case, the Appellant's treating physician  
did not provide a rationale for the opinions that he provided.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming 
that a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed evaluation 
of the claim). 

The United States Court of Appeals for Veterans Claims Court has 
held that a veteran, as a layperson, is competent to report 
symptoms that he/she experiences.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007).  The Appellant in this case is 
competent to report his symptoms.  The evidence establishes a 
possible relationship between his current disability and service.  
Moreover, the Board finds that the record does not provide 
adequate medical evidence to decide the claim and that a VA 
examination should be conducted on remand.  38 C.F.R. 
§ 3.159(c)(4) (2010); see also Mariano v. Principi, 17 Vet. App. 
305, 312 (2003) (holding that, where there is unrebutted evidence 
in the record that is favorable to the claim, VA must provide 
reasons for pursuing further development of the evidence); see 
McLendon, 20 Vet. App. 79.  

Because this matter must be remanded, the Board takes this 
opportunity to attempt to further develop his claims file.  
During the September 2010 travel board hearing, the Appellant 
testified that he has been treated for medical problems at the 
St. Louis VA Medical Center and the Cochran VA Hospital.  It is 
unclear whether the Appellant has sought treatment for his left 
leg disorder.  Because these records may be pertinent to the 
claim, and due to VA's duty to assist in obtaining records in 
VA's possession, the RO should obtain and associate any VA 
treatment records with the Appellant's claims file.  See 38 
C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.	Assist the Appellant in obtaining any 
outstanding treatment records, to include 
from the VA Medical Center in St. Louis or 
the Cochran VA Hospital in Missouri, and 
associate these records in the claims 
file.  All attempts to obtain these 
records should be documented.  Any 
negative response from these VA medical 
facilities should be documented and the 
Appellant should be notified.  

2.	 Schedule the Appellant for an appropriate 
VA examination to diagnose any 
disabilities of the left leg and then 
determine the nature, extent, and etiology 
of such.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
undertaken.  All indicated studies or 
testing should be conducted.  All 
pertinent pathology should be noted in the 
examination report.  

The examiner  should express an opinion as 
to whether it is at least as likely as not 
(i.e., a 50 percent probability or 
greater) that the Appellant's left leg 
disability had its clinical onset in 
service, was aggravated by service, or is 
otherwise related to active duty.  

The examiner must also comment on the 
September 2007 and October 2008 private 
reports and accompanying medical opinions 
indicating that the Appellant's left leg 
and knee pain pre-existed service and was 
thereafter aggravated by service.  

A complete rationale should be given for 
all opinions expressed.  

3.	Notify the Appellant that it is his 
responsibility to report for the scheduled 
VA examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Appellant does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Appellant 
of any scheduled VA examination must be 
placed in the claims file.

4.	Then, readjudicate the claim for service 
connection.  If the decision remains 
adverse to the Appellant, he and his 
representative should be provided with a 
supplemental statement of the case and 
given an appropriate period of time to 
respond.  

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





______________________________________________
LANA K. JENG
	Acting Veterans Law Judge, Board of Veterans' Appeals	

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



